TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 2, 2021



                                        NO. 03-20-00436-CV


                          Levi Danyeli Cordero Morales, Appellant

                                                 v.

                                     Maria Mejia Cruz, Appellee




     APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on August 4, 2020. Having reviewed

the record, the Court holds that Levi Danyeli Cordero Morales has not prosecuted his appeal and

did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the

appeal for want of prosecution. The appellant shall pay all costs relating to this appeal, both in

this Court and in the court below.